DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
	On pages 7-8 of the Applicant remarks, Applicant states that Boyce does not disclose the “mapping” step of claim 4.
	However, the Examiner respectfully disagrees.  Boyce clearly teaches in paragraph [0062] temporal_id 0, temporal_id 1, and temporal_id 2, wherein the temporal layer 2 is coded as “not used for reference” indicated by a value of 0, which means that the temporal_nesting_flag is set to 1 (see paragraph [0059]), and temporal layers 0 and 1 are coded as “used for reference” indicated by a value of 3; therefore, there is a relation between temporal_id and an index or value that indicate either used for reference or not, which considered a mapping.  In addition, paragraph [0035] discloses that index assignment consider temporal id values; therefore, there is a relation between the indexing and temporal id, which considered a mapping.
	On page 9 of the amendment, Applicant argued that neither of Boyce_2's Figures 5 and 6, which are the topic of the discussion in Boyce_2's paragraphs 0057 and 0058, provides any indication that an indirect decoding relationship is determined, based on a direct decoding flag. 
While Applicant arguments are understood, the claim language is broad and does not explain how the indirect decoding relationship is determined based on a direct  Layer 2 (505) depends directly on layer 1 (504), and indirectly on layer 0 (501), and Its dependency_flag (607) reflects this dependency by being set to 1, which teaches that the indirect dependency of layer 2 (505) on layer 0 (501) is indicated by the direct dependency_flag (607) (see also; figs. 5 and 6).  
In addition, Boyce_2 teaches Inter-layer arrangement comprises both direct and indirect relation among the frames at different layers (paragraphs 0054-0059, FIG. 5; paragraph 0061). Both direct and indirect decoding relations are implemented when the dependency_flag[i] is set to 1. Boyce_2 also teaches layer description with a flag (dependency_flag) indicating a layer being dependent or independent, and a reference to another layer (ref_id) upon which the layer directly depends on (paragraph 0024). Dependency Parameter Set (DPS) with one or more dependency flags dependency_flag[i] specifying whether inter-layer prediction from the coded sequence with lower values of spatial_id for decoding the coded slice with spatial_id equal to i+1 and DPS with one or more identifications with one or more identifications of a reference layer dependent on the value of the dependency_flag[i] (paragraphs 0045-0046).  When dependency_flag[i] is equal to 0, inter-layer prediction may not be used (paragraph 0045), but this condition does not exclude having both direct and indirect inter-layer dependency when inter-layer prediction is performed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 19-20 and 36 of U.S. Patent No. 9,774,927. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘927 claims are more narrow and therefore anticipates the instant claims.

5.	Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,805,605. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


8.	Claim(s) 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Boyce et al. (US 2012/0183076) cited in IDS, hereinafter referred to as “Boyce”.
As per claim 4, Boyce discloses a method, in a processing circuit, of decoding a digitally coded multi-layer video stream defining multiple layers of pictures, each layer of said multiple layers having a respective layer identifier (paragraph 0013; FIG. 2a and FIG. 2b), said method comprising: 
retrieving, for a layer with a layer index of said multiple layers, decoding relationship information based on said digitally coded multi-layer video stream, said decoding relationship information defining a respective layer index of each reference layer of said multiple layers on which said layer directly depends (paragraph 0055 and FIG. 8, a syntax and decoding process description; paragraph 0062 and FIG. 4, hierarchical picture coding structure with three temporal layers); 
mapping, for each reference layer and for said layer, its layer index to a layer identifier based on mapping information of a hierarchical mapping relationship between layer identifiers and layer indices, wherein said mapping information is retrieved based 
decoding a picture of said layer based on at least one previously decoded picture in a layer of said multiple layers identified based on said layer identifiers mapped from layer indices (paragraph 0017, Scalability Information for dependencies between temporal layers defined by the temporal_id syntax wherein a decoder learns how many temporal layers expected in the scalable bitstream; paragraphs 0057-0059 and FIG. 7, a syntax and decoding process). 
As per claim 10, arguments analogous to those applied for claim 4 are applicable for claim 10; in addition, Boyce discloses a decoder comprising a non-transitory computer readable medium and an associated processor configured to process computer program instructions, related to the claimed method, stored in the computer readable medium (paragraph 0078).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-3, 5-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyce et al. (US 2012/0183076) in view of Boyce et al. (US 2012/0230431) cited in IDS, hereinafter referred to as “Boyce_2”
As per claim 1, Boyce discloses a method, in a processing circuit, of determining decoding relationships for a digitally coded multi-layer video stream defining multiple layers of pictures (paragraph 0013; FIG. 2a and FIG. 2b), said method comprising: 
retrieving, based on said digitally coded multi-layer video stream, a direct decoding flag indicating a direct coding relationship between a layer with layer index i of said multiple layers and a layer with layer index j of said multiple layers, where i is not equal to j (paragraph 0053, flag in the sequence parameter set  to keep the parameter set states for an encoder, decoder and media aware network element (MANE)  with semantics of a parameter set based temporal_nesting_flag for multiple layer decoding applies  temporal layers in a bitstream); and 
determining information defining…decoding relationship between the layer index i and a layer of said multiple layers other than the layer with layer index j, based on said direct decoding flag (paragraph 0017, scalability information for dependencies between 
Although Boyce discloses decoding relationships among multiple layers flag (paragraphs 0017 and 0055; FIG. 8; see also paragraph 0062 and FIG. 4), Boyce is silent regarding an indirect decoding relationship.
In the same field of endeavor, Boyce_2 discloses an indirect decoding relationship (paragraphs 0057-0058; figs. 5-6).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the method disclosed by Boyce by having specifically defining the decoding relation as taught by Boyce_2 in order to allow greater dependency flexibility (Boyce_2; paragraphs 0048).
 As per claim 2, Boyce discloses wherein retrieving said direct decoding flag comprises retrieving, for said layer with layer index i, a respective direct dependency flag for each layer index k based on said coded multi-layer video stream, wherein k<i and said direct dependency flag indicates whether said layer with layer index k is a direct reference layer for said layer with layer index i; and wherein determining said information comprises determining information defining the layer with layer index j<i which said layer with layer index i depends on, based on said direct dependency flags (paragraph 0017, Scalability Information for dependencies between temporal layers defined by the temporal_id syntax wherein a decoder learns how many temporal layers expected in the scalable bitstream; paragraphs 0057–0059 and FIG. 7, a syntax and decoding process description to define 
As per claim 3, the combination of Boyce and Boyce_2 disclose the method of claim 1, wherein retrieving the direct decoding flag comprises retrieving, from a video parameter set or video parameter set extension associated with said coded multi-layer video stream (Boyce_2; dependency parameter set as disclosed in [0039]), the direct decoding flag indicating said direct coding relationship between said layer with layer index i and said layer with layer index j (Boyce; paragraph 0052, the temporal_nesting_flag syntax element is placed in a high level syntax structure in a parameter sets such as sequence parameter set, the picture parameter set and the sequence parameter set, as well slice headers – Example: in H.264, the picture parameter set and the sequence parameter set, as well slice headers, are all high level syntax structures).
As per claims 5 and 11, arguments analogous to those applied for claim 1 are applicable for claims 5 and 11.
As per claim 6, arguments analogous to those applied for claim 3 are applicable for claim 6. 
As per claim 7, arguments analogous to those applied for claim 1 are applicable for claim 7; in addition, Boyce discloses that the claimed method is embodied in a device comprising a non-transitory computer readable medium and an associated processor configured to process computer program instructions, related to the claimed method, stored in the computer readable medium (paragraph 0078).
claims 8-9, arguments analogous to those applied for claims 2-3 are applicable for claims 8-9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482